



Exhibit 10.1
*** Where this marking appears throughout this Exhibit 10.1, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


THIRD AMENDMENT TO
CRUDE OIL STORAGE SERVICES AGREEMENT


This THIRD AMENDMENT TO CRUDE OIL STORAGE SERVICES AGREEMENT, (the “Amendment”)
is dated August 12, 2016 but will be effective as of May 1st, 2017 (the
“Effective Date”), made by and between BKEP Pipeline, L.L.C., a Delaware limited
liability company, (the “Operator”) and Vitol, Inc., a Delaware corporation,
(the “Customer”), each referred to individually as “Party” or collectively as
“Parties”.


RECITALS


WHEREAS, the parties previously entered into that certain Crude Oil Storage
Services Agreement dated effective November 1st, 2010, further amended on March
1, 2014 (“First Amendment”) and again on May 1, 2015 (“Second Amendment”), (the
“Agreements”), the parties desire to enter into this Third Amendment (“Third
Amendment”) dated as of the date indicated above, but with an effective date of
May 1, 2017 (the “Effective Date”). Prior to May 1, 2017, the Second Amendment
previously entered into by the Parties shall be in effect and all term and
conditions of said Second Amendment shall be in effect and legally binding on
the Parties.


WHEREAS, the parties desire to amend the Agreement as hereinafter described by
modifying the Term and Fees of said Agreement.


NOW THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned Parties hereto agree as follows:


Shell Capacity. Commencing on the Effective Date, the Shell Capacity available
to the Customer for storage as set forth in Third Amendment shall continue to be
two million two hundred and fifteen thousand barrels (2,215,000 barrels) of
dedicated storage available to the Customer for storage of Customer’s crude oil.


Term. This Third Amendment shall amend the term of the Second Amendment to One
(1) year commencing on May 1st, 2017 and ending on April 30, 2018. The Customer
shall have a one-time Option (“Customer Option”) to extend the term for One (1)
additional year commencing on May 1, 2018 and ending on April 30, 2019. Customer
must provide written notice to the Operator per the Notice section below at any
time prior to February 1, 2018 (“Customer Option Exercise Deadline”) in order to
exercise the Customer Option. If notice has been provided by Customer of
Customer’s intent to exercise the Customer Option, the parties shall work in
good faith to negotiate and execute a fourth Amendment within 30 days amending
the Term as set forth above. Exercising of the Customer Option will have the
effect of extending the Term of the Contracts only, and the Monthly Storage Fee
(as defined below) and the Shell Capacity (as defined above) shall remain the
same, unless mutually agreed too otherwise by the parties.







--------------------------------------------------------------------------------





Monthly Storage Fee. Commencing on the Effective Date, the monthly storage fee
paid by Customer to Operator will change to *** per Barrel of Shell Capacity
(the “Monthly Storage Fee”), for a monthly total of ***, regardless of the
actual volume of Crude Oil placed in the facility.


Customer Option Notice. Written notice for exercise of the Customer Option by
the Customer must be provided to the Operator by the Customer Option Exercise
Deadline to the following Operator individuals:


BKEP Pipeline, L.L.C.
201 NW 10th Street, Suite 200
Oklahoma City, OK 73103
Attn: Marcia Mehmert - Sr. Mgr. Business Development
E-Mail: mmehmert@bkep.com


With a copy to:
BKEP Pipeline, LLC
6060 American Plaza, Suite 600
Tulsa, OK 74135
Attn: Legal Department


A notice given by overnight courier shall be deemed to have been received when
the notice is actually delivered to or refused by the Operator, as reflected in
the courier company’s delivery records. Notice shall not be given by facsimile
transmission, electronic messaging system or email.


Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original and each of which alone, and all of which
together, shall constitute one and the same amendment.


Effect of Amendment. This Amendment shall be effective as of the Effective Date.
Except as expressly amended or modified herein, all other terms, covenants, and
the conditions of the Agreement shall be unaffected by this Amendment and shall
remain in full force and effect. In the event of conflict between the provisions
of this Amendment and the provisions of the Agreement, this Amendment shall
prevail.


IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date above.


BKEP Pipeline, LLC, a Delaware limited
liability company


/s/ Mark Hurley
Title: CEO




Vitol, Inc., a Delaware Corporation


/s/ Sebastian Moretti
Title: Vice President - Operations





--------------------------------------------------------------------------------







EXHIBIT B
STORAGE SERVICES
BBL Increments
Amendment No.
Storage Fee (Per bbl)
Effective Date
Expiration Date
Term Length (in months)
 
 
 
 
 
 
2,215,000
Second
$***
5/1/2015
4/30/2017
24
 
 
 
 
 
 
2,215,000
Third
$***
5/1/2017
4/30/2018
12






